Schedule A Directors of General Atlantic Mauritius Limited Name Business Address Citizenship Principal Occupation Jean Maurice Richard Arlove 6th Floor, Tower A 1 Cyber City, Ebene, Maritius Mauritian Chief Executive Officer Amit Gupta 6th Floor, Tower A 1 Cyber City, Ebene, Maritius Indian Senior Executive Steven A. Denning 3 Pickwick Plaza Greenwich, CT 06830USA U.S. Chairman and Managing Director of General Atlantic Directors of General Atlantic GenPar (Mauritius) Limited Name Business Address Citizenship Principal Occupation Jean Maurice Richard Arlove 6th Floor, Tower A 1 Cyber City, Ebene, Maritius Mauritian Chief Executive Officer of Abax Corporate Services Ltd. Amit Gupta 6th Floor, Tower A 1 Cyber City, Ebene, Maritius Indian Senior Executive of Abax Corporate Services Ltd. Steven A. Denning 3 Pickwick Plaza Greenwich, CT 06830USA U.S. Chairman and Managing Director of General Atlantic Schedule B GA Managing Directors Name Business Address Citizenship Steven A. Denning (Chairman) 3 Pickwick Plaza Greenwich, Connecticut 06830 United States William E. Ford (Chief Executive Officer) 3 Pickwick Plaza Greenwich, Connecticut 06830 United States John Bernstein 23 Savile Row London W1S 2ET United Kingdom United Kingdom Mark F. Dzialga 3 Pickwick Plaza Greenwich, Connecticut 06830 United States Abhay Havaldar Maker Chambers VI 122, Nariman Point Mumbai 400 021, India India David C. Hodgson 3 Pickwick Plaza Greenwich, Connecticut 06830 United States René M. Kern 3 Pickwick Plaza Greenwich, Connecticut 06830 United States and Germany Jonathan C. Korngold 55 East 52nd Street 32nd Floor New York, New York10055 United States Christopher G. Lanning 55 East 52nd Street 32nd Floor New York, New York10055 United States Jeff X. Leng Suite 5801, 58th Floor Two International Finance Center 8 Finance Street Central, Hong Kong Hong Kong SAR Anton J. Levy 55 East 52nd Street 32nd Floor New York, New York10055 United States Adrianna Ma 55 East 52nd Street 32nd Floor New York, New York10055 United States Marc F. McMorris 228 Hamilton Avenue Palo Alto, California 94301 United States Thomas J. Murphy 3 Pickwick Plaza Greenwich, Connecticut 06830 United States Matthew Nimetz 3 Pickwick Plaza Greenwich, Connecticut 06830 United States Fernando M. Oliveira Rua Dr. Renato Paes de Barros, 1017 15°andar São Paulo - SP, 04530 - 001 Brazil Brazil 2 Name Business Address Citizenship Ranjit Pandit Maker Chambers VI 122, Nariman Point Mumbai 400 021, India United States and India Andrew C. Pearson 3 Pickwick Plaza Greenwich, Connecticut 06830 United States David A. Rosenstein 55 East 52nd Street 32nd Floor New York, New York10055 United States Sunish Sharma Maker Chambers VI 122, Nariman Point Mumbai 400 021, India India Tom C. Tinsley 55 East 52nd Streeet 32nd Floor New York, New York 10055 United States Philip P. Trahanas 3 Pickwick Plaza Greenwich, Connecticut 06830 United States Florian P. Wendelstadt 23 Savile Row London W1S 2ET United Kingdom Germany EXHIBIT 1 to SCHEDULE 13D JOINT ACQUISITION STATEMENT PURSUANT TO RULE 13D-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint acquisition statements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other entities or persons, except to the extent that he, she or it knows or has reason to believe that such information is accurate. Dated:September 30, 2010 GENERAL ATLANTIC LLC By: /s/Steven A. Denning Name:Steven A. Denning Title: Chairman and Managing Director GENERAL ATLANTIC MAURITIUS LIMITED By: /s/Steven A. Denning Name: Steven A. Denning Title: Director GENERAL ATLANTIC (GENPAR) MAURITIUS LIMITED By: /s/Steven A. Denning Name: Steven A. Denning Title:Director
